DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/03/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 6, 10-12, 18 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hands (US 3,674,945).
	Regarding claim 1, Hands discloses an acoustic impedance matching device (see drawing FIGURE), comprising: a first medium (environment 28 which is gas, typically air), the first medium having a first acoustic impedance, a second medium (crystal 24), the second medium having a second acoustic impedance, the second acoustic impedance being substantially greater than the first acoustic impedance, whereby the first acoustic impedance and the second acoustic impedance are substantially mismatched (air acoustic impedance and crystal acoustic impedance, column 1, lines 32-36), an interface (22 including layers 32 and 34) defined between the first medium and the second medium; and a bubble being defined in the second medium or the interface (column 3, line 3 – column 4, line 57).
Regarding claim 2, Hands discloses wherein the second acoustic impedance is at least 100 times greater than the first acoustic impedance (crystal acoustic impedance is at least 100 times greater than air acoustic impedance).
	Regarding claim 4, Hands discloses wherein the bubble is filled with air or an inert gas (column 4, lines 31-57).	
Regarding claim 6, Hands discloses wherein the bubble is defined by an elastic shell (plastic material) enclosing a space (column 4, lines 31-57).
Regarding claim 10, Hands discloses wherein the interface is at least partially defined by an intermediate layer (22 including layers 32 and 34) located between the first medium and the second medium, and wherein the bubble is defined by a void in the intermediate layer (column 4, lines 31-57).
	Regarding claim 11, Hands discloses wherein the intermediate layer is an elastic medium (plastic material, column 4, lines 31-57).
	Regarding claim 12, Hands discloses wherein the bubble is substantially maintained at a predetermined distance from an interface-facing portion of the first medium (“The foam structured materials disclosed herein, comprise both a relatively light density plastic material and bubbles of an entrapped gas…”, column 4, lines 31-57).
Regarding claim 18, Hands discloses an acoustic impedance matching system, comprising: a plurality of acoustic impedance matching devices (see drawing FIGURE), each device including: a first medium (environment 28 which is gas, typically air), the first medium having a first acoustic impedance, a second medium (crystal 24) , the second medium having a second acoustic impedance, the second acoustic impedance being substantially greater than the first acoustic impedance, whereby the first acoustic impedance and the second acoustic impedance are substantially mismatched (air acoustic impedance and crystal acoustic impedance, column 1, lines 32-36), an interface (22 including layers 32 and 34) defined between the first medium and the second medium; and a bubble being defined in the second medium or the interface (column 3, line 3 – column 4, line 57; “The foam structured materials disclosed herein, comprise both a relatively light density plastic material and bubbles of an entrapped gas…” which include a plurality of bubbles).
	Regarding claim 19, Hands discloses wherein each of the plurality of acoustic impedance matching devices has an acoustic impedance matching characteristic, and wherein the acoustic impedance matching characteristic of the plurality of acoustic impedance matching devices are substantially identical (column 4, lines 31-57; same material with light density plastic material and bubbles of an entrapped gas have the same acoustic impedance matching characteristic).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 5, 7, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hands in view of Morozumi (US 6,545,947).
	Regarding claim 3, Hands disclose the device of claim 1 above. In addition, Hands disclose wherein the first medium is air (environment 28 which is gas, typically air; column 7, lines 3-21). Hands does not explicitly disclose wherein the second medium is one of water or an elastic material. However, Morozumi (figures 1 and 13) disclose an acoustic impedance matching device between a first medium and a second medium (column 1, lines 8-13; and column 3, lines 3-11), wherein the second medium is one of water or an elastic material (column 14, lines 14-25). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the water medium of Morozumi to the second medium of Hands for acoustic impedance matching with water medium.
Regarding claim 5, Hands disclose the device of claim 1 above. Hands does not explicitly disclose wherein the bubble is a void defined in the second medium. However, Morozumi (figures 1 and 13) disclose an acoustic impedance matching device between a first medium and a second medium (column 1, lines 8-13; and column 3, lines 3-11), wherein the bubble is a void defined in the second medium (column 14, lines 14-25). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the bubble being a void defined in the second medium of Morozumi to the device of Hands as a system design preference for performing the same function as acoustic impedance matching between the first medium and the second medium.
Regarding claim 7, Hands disclose the device of claim 1 above. Hands does not explicitly disclose wherein the bubble is substantially spherical. However, Morozumi (figures 1 and 13) disclose an acoustic impedance matching device between a first medium and a second medium (column 1, lines 8-13; and column 3, lines 3-11), wherein the bubble is substantially spherical (column 14, lines 14-25). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the bubble being substantially spherical of Morozumi to the device of Hands as a system design preference for performing the same function as acoustic impedance matching between the first medium and the second medium.
Regarding claim 9, Hands disclose the device of claim 1 above. In addition, Hands discloses wherein the interface is defined by a region of direct contact between the first medium and the second medium. Hands does not explicitly disclose wherein the bubble is located in the second medium. However, Morozumi (figures 1 and 13) disclose an acoustic impedance matching device between a first medium and a second medium (column 1, lines 8-13; and column 3, lines 3-11), the bubble is located in the second medium (water) (column 14, lines 14-25). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the bubble being located in the second medium of Morozumi to the device of Hands as a system design preference for performing the same function as acoustic impedance matching between the first medium and the second medium.
Regarding claim 17, Hands disclose the device of claim 1 above. Hands does not explicitly disclose wherein the first medium and the second medium are located within a container. However, Morozumi (figures 1 and 13) disclose an acoustic impedance matching device between a first medium and a second medium (column 1, lines 8-13; and column 3, lines 3-11), wherein the first medium and the second medium are located within a container (see figure 13, hollow sphere bubbles 31 and water 35 are located within a container). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the teaching of Morozumi to the device of Hands to provide acoustic impedance matching between the first medium and the second medium within a container.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hands in view of Morozov (US 10,771,892).
Regarding claim 8, Hands disclose the device of claim 1 above. Hands does not explicitly disclose wherein the bubble is substantially oval or substantially cylindrical. However, Morozov disclose an acoustic impedance matching device with substantially oval or substantially cylindrical bubble (column 7, lines 16-44). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the bubble being substantially oval or substantially cylindrical bubble of Morozov to the device of Hands as a system design preference for performing the same function as acoustic impedance matching between the first medium and the second medium.

Allowable Subject Matter
Claims 13-16 and 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 13, Hands disclose the device of claim 1. However, Hands fails to further disclose the device above wherein the bubble is located within the second medium, and wherein the bubble is substantially maintained at a predetermined distance to an interface-facing portion of the first medium by a wire operatively connected to the bubble.
Regarding claim 14, Hands disclose the device of claim 1. However, Hands fails to further disclose the device above wherein the bubble is located within the second medium. and wherein the bubble is substantially maintained at a predetermined distance to an interface-facing portion of the first medium by a string operatively connected to the bubble.
Regarding claims 15 and 16, Hands disclose the device of claim 1. However, Hands fails to further disclose the device above wherein the interface includes a spacing layer between the first medium and the second medium, wherein the bubble is located within the second medium, substantially maintained at a predetermined distance to an interface-facing portion of the first medium by the spacing layer.
Regarding claim 20, Hands disclose the system of claim 18. However, Hands fails to further disclose the system above wherein each of the plurality of acoustic impedance matching devices has an acoustic impedance matching characteristic, and wherein the acoustic impedance matching characteristic of at least one of the plurality of acoustic impedance matching devices is different from the acoustic impedance matching characteristics of the other of the plurality of acoustic impedance matching devices.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mamayek (US 6,390,985) discloses an impedance matching transducer element on an interface between two different media.
Hashimoto et al. (US 6,969,943) teach an acoustic matching layer for use to match acoustic impedance and an ultrasonic transducer to transmit or receive an ultrasonic wave.
Suzuki et al.  (US 6,989,625) disclose an acoustic matching layer for use in an ultrasonic sensor, an ultrasonic transducer to transmit or receive an ultrasonic wave and a method for fabricating such an ultrasonic transducer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOCHIEN B VUONG whose telephone number is (571)272-7902. The examiner can normally be reached 10:00-06:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645